Citation Nr: 1543327	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-13 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an increased disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) with unspecified depressive disorder (herein PTSD).

3.  Entitlement to a compensable disability rating for a service-connected bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1984 to May 1988, June 1996 to February 1997 and from February 2003 to April 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina (though jurisdiction lies with the Huntington, West Virginia RO).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims for entitlement to a TDIU and for increased disability ratings for his service-connected PTSD and bilateral hearing loss disability were denied in a February 2014 rating decision.  In March 2014, the Veteran submitted a VA Form 21-0958 (Notice of Disagreement) and indicated he specifically disagreed with the February 2014 rating decision regarding the issue of entitlement to a TDIU.  The Veteran also noted to "[p]lease see the attached pages."  A typed statement from the Veteran stated "I am writing in order to disagree with the decision made by the VA on denial of PTSD and hearing loss."  The Board construes this statement as a timely notice of disagreement (NOD) as to the February 2014 rating decision's denial of increased disability ratings for the Veteran's service-connected PTSD and bilateral hearing loss disability.  When a NOD has been filed with regard to an issue, and a Statement of the Case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  As such, remand is required for issuance of a SOC and to provide the Veteran the opportunity to perfect an appeal as to these issues.  38 U.S.C.A. § 7105(d) (West 2014).

The issue of entitlement to a TDIU requires a determination regarding the impact of the Veteran's service-connected PTSD (as well as other service-connected disabilities) on his ability to secure or follow a substantially gainful occupation.  As occupational impairment is specifically contemplated by the rating criteria used to evaluate mental disorders, a Board decision with respect to the Veteran's claim for a TDIU would inherently include a determination as to the occupational impairment of the Veteran's service-connected PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  As such, the Board finds that the Veteran's claim for entitlement to a TDIU is inextricably intertwined with his claim for entitlement to an increased disability rating in excess of 70 percent for service-connected PTSD and accordingly must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

With respect to the Veteran's TDIU claim, while on remand, outstanding VA treatment records must be obtained.  The VA treatment records of record during the current appeal period are dated from September 2012 to January 2014 and are from the Beckley VA Medical Center.  The Veteran filed his TDIU claim in January 2013.  In addition, while the VA treatment records of record during the current appeal period are from only the Beckley VA Medical Center, references were made in the VA treatment records to the Veteran previously receiving treatment at a Richmond VA facility.  See April 2013 VA Treatment Note (referencing that the Veteran "could go back to Richmond").  As such, while on remand, all VA treatment records (to include any from a Richmond VA facility) dating from January 2012 to September 2012 and from January 2014 must be obtained.     
Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case regarding the issues of entitlement to an increased disability rating in excess of 70 percent for service-connected PTSD and entitlement to a compensable disability rating for a service-connected bilateral hearing loss disability.  Advise the Veteran and his representative of the procedural requirements to perfect an appeal of these issues.  If, and only if, a substantive appeal is timely filed, the issues should be certified to the Board.

2.  Obtain all VA treatment records (to include any from a Richmond VA facility) dating from January 2012 to September 2012 and from January 2014.

3.  With respect to the issue of entitlement to a TDIU, after completing the requested actions, and any additional development deemed warranted, readjudicate the TDIU claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




